DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-3, 10, 12, 14, 16, 20, 29, 31, 55, 56, 58, 71, 98, 99 and 103 are under current examination.
	Any objections and/or rejections not reiterated herein have been withdrawn. Note that the claim objection of claim 2 and the rejections under 112, 2nd para. and 112, 1st para. (Written Description) of the previous action have been withdrawn in view of the amendments and/or the cancelation of claims.
Claim Objections-
NECESSITATED BY AMENDMENTS
Claim 1 is objected to because of the following informalities:  see line 6 for the following recitation “enhanced at least”, instead of –enhanced by at least---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2-
NECESSITATED BY AMENDMENTS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 1, lines 6-7 for the recitation “wherein virus production is enhanced by at least about 2 fold in the presence of a-ketoglutarate compared to culture in the method in the absence of a-ketoglutarate”; emphasis added. It appears that the claim intends to compare an enhancement of virus production in the presence of a-ketoglutarate to the --virus production in the absence of a-ketoglutarate---. 
Claim 31, parts iv and v recites the limitation "the fatty acid, cholesterol and/or scavenging compound" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st para. WD-
NECESSITATED BY AMENDMENTS
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 10, 12, 14, 16, 20, 29, 31, 55, 56, 58, 71, 98, 99 and 103 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
enhancing viral production of an enveloped virus comprising the step of culturing a mammalian host cell infected with an enveloped virus under conditions appropriate for producing the virus, wherein the conditions include a-KG, or a derivative thereof, in an amount and for a time effective to permit virus production, wherein the a-KG is a cell permeable a-KG, and wherein virus production is enhanced by at least about 2 fold in the presence of a-KG compared to culture in the method in the absence of a-KG .
Structurally, the claim is directed to a genus of mammalian cultured cells (including those which derived from different species of mammals, tissues, genomes, etc.), a genus of any and all enveloped viruses (including those which are unrelated in genomes and functional properties, such as, HSV, HIV, plant viruses, bacteriophages, etc.) and a genus of any and all possible a-KG derivatives of any molecular formula. 
Functionally, the claim requires that the claimed method results in the successful enhancement of viral production (claim 1) and the virus is produced in an amount greater in the presences of a-KG or the derivative thereof compared to a virus produced in the method performed without a-KG or the derivative thereof (claim 2). Claim 1 also indicates that the a-KG (and not a derivative thereof) is “a cell permeable a-ketoglutarate”.          
The instant specification provides adequate written description for two viruses, VZV and HCMV, using only fibroblast MRC5 cells and dimethyl-a-KG as the only derivative. See specification for para. 78 which discloses that dimethyl-a-ketoglutarate was used in all experiments and the relevant working examples 9-12, para. 75+ describing using viruses VZV and HCMV in combination with only fibroblasts as the Para. 78 also indicates that a-KG is “highly hydrophilic and cannot efficiently penetrate across the plasma membrane of cells”. The specification also provides adequate written description for specific combinations of components in supplementing the growth media; for example, see para. 86-90 of Example 10 which discloses a combination of DHA, alpha-tocopherol and cholesterol and such combination used with a-KG derivative showed an increase in the yields of VZV (but not HCMV). 
The specification, however, fails to provide adequate written description for any and all enveloped viruses, including those unrelated to HCMV and VZV, and all mammalian cell cultures types and an a-KG (not a derivative thereof) which is described as “cell permeable”. 
It is widely known in the viral arts that different enveloped viruses have different functional properties, such as hosts, incubation times, binding of different receptors and, possibly co-receptors, symptoms, etc. It is not clear from the instant specification how the results of merely two viruses would apply to any and all possible enveloped viruses, or the results using a fibroblast host cell would apply to other host cells in producing a virus.  
See MacKenzie et al. (2007-cited by the IDS) on p. 3283, col. 2 which discloses that a-KG is hydrophilic and cannot efficiently cross the plasma membrane to achieve sufficiently high intracellular levels. The Office suggests amending the claims to indicate that the a-KG is in a modified form that allows for the crossing the plasma membrane of the cell. The claims erroneously indicate that the a-KG structure is cell permeable and 
Also see attached review by Thaker et al. which discusses the current state of the viral metabolism field and gaps in knowledge in 2019 that will be important for further studies to investigate; see abstract. Figure 1 and 2 on p. 2 and 3 show metabolic pathways altered by virus infection in host cells. The figures demonstrate that very little is known in view of viral infection affecting glutamine metabolism, particulary in view of all enveloped viruses. The author discusses the Dengue virus on p. 5 and notes that intracellular glutamine levels increase during DENV infection; however, glutamine withdrawal in cell medium during infection leads to a minimal change in infectious DENV production. Thus, different viruses show different effects in view of glutamine metabolism. Further, the author teaches that future studies should determine whether viruses display tropism for specific cell types and cause different cellular outcomes depending on the metabolic environment and machinery present in the cells for hints of this concept already exist; see p. 6, col. 2.
Given the specification fails to provide a correlation between an enhanced production of virus production in the presence of a-KG for a sufficient number of species that would support the genus of different enveloped viruses using different mammalian cell cultures as so broadly claimed, the claim is rejected for the lack of adequate written description by the specification.
Claim Rejections - 35 USC § 102-MAINTAINED
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-3, 29, 47 and 55 are rejected under 35 U.S.C. 102(b) as being anticipated by Chambers et al. “Chambers” (Journal of Virology, 2010, 84(4):1867-1873-previously cited).
Claim 1 is directed to (in part): a method for enhancing viral production of an enveloped virus comprising the step of culturing a mammalian host cell infected with an enveloped virus under conditions appropriate for producing the virus, wherein the conditions include a-KG, or a derivative thereof, in an amount and for a time effective to permit virus production, wherein the a-KG is a cell permeable a-KG, and wherein virus production is enhanced by at least about 2 fold in the presence of a-KG compared to culture in the method in the absence of a-KG .
Chambers discloses a method where confluent human fibroblasts (HFs) were mock or HCMV-infected for 24 h and then changed to fresh replete medium, glutamine-free medium, or glutamine-free medium supplemented with 7 mM dimethyl-a-ketoglutarate (a-KG); see p. 1871, col. 1 as well as claims 1, 3 and 55. Chambers found that in another set of cells similarly treated, infectious virus production was severely inhibited under glutamine-free conditions, but this was rescued by a-KG, OAA, and Pyr; see p. 1871, col. 2 and Figure 4. Thus, the author shows that virus production was greater or enhanced in the presence of a-KG; see instant claims 1 and 2. The author also describes growing cells to about 80% confluence; see p. 1868, col. 2 and claim 29. 
.
Response to Arguments
Applicant's arguments filed 6/23/2020 have been fully considered but they are not persuasive. Given that Applicant’s arguments in response to both the 102 and 103 rejections are similar, the response to the arguments is addressed below. 
Claim Rejections - 35 USC § 103-MAINTAINED
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim(s) 10, 12, 14, 16, 20, 31, 56, 58, 71, 98, 99 and 103 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chambers as applied to claims 1-3, 29 and 55 above, and in view of Truong-Le (US PGPUB 2010/0184190-see attached form 892) and Shenk (WO 2012145375-see attached form 892). Note that amended claim 31 directed to (in part) a step of introducing a fatty acid, cholesterol and/or scavenging compound is added to this rejection; also see the 112, 2nd para rejection of this claim above.

As discussed above, Chambers teaches a method comprising: culturing a host cell infected with a virus, wherein the conditions include a-ketoglutarate, or a derivative thereof, in an amount and for a time effective to permit virus production; see instant claim 1.
It is noted here that Chambers teaches that during the course of HCMV infection in cells, the level of glutamine consumption increases and the infected cells become dependent upon glutamine for ATP production and viral production; see p. 1872, col. 2.
Truong-Le discloses methods for the growth of host cells for virus production whereby the cells are grown in the presence of cholesterols, fatty acids and combinations thereof, such as cholesterol esters and fatty acids containing C18, which can influence cell permissivity for virus infection, virus yield, virus immunogenicity and/or membrane phase transition temperatures; see abstract of Truong-Le and instant claims 10, 12, 16, 20, 31, 56, 58, 71 and 99. Also see para. 9 teaching the use of linoleic acid, also containing C18; see instant claims 71 and 98. The inventor discloses methods for the growth of host cells for virus production whereby the cells are grown in 
Shenk discloses a method of virus production whereby scavenging compounds are added to the culturing conditions in order to increase virus production; see para. 25 and 36 and instant claims 14, 31 and 103. 
It would have been obvious to one of ordinary skill in the art to include fatty acids to the culture for virus production in the method taught by Chambers. One of ordinary skill in the art would have been motivated to include fatty acids in order to influence cell permissivity for virus infection, virus yield, virus immunogenicity and/or membrane phase transition temperatures; see abstract of Truong-Le. Moreover, Truong teaches the fatty acid may be used for fibroblast media; see para. 56 of Truong-Le.
It would have been obvious to one of ordinary skill in the art to include fatty acids and cholesterol to the culture for virus production as taught by Truong-Le in stating “combinations of lipid supplements...such as cholesterol esters, sphingomyelin, glycolipids”; see Abstract. One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include fatty acids and cholesterol for the advantage of influencing cell permissivity for virus infection, virus yield, virus immunogenicity and/or membrane phase transition temperatures as set forth by the abstract of Truong-Le.

There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the applied prior art; for example, using fatty acids, cholesterol, and scavenging compounds in media.
The invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/23/2020 have been fully considered but they are not persuasive. Applicant argues that Chambers teaches that supplementation with a-KG can simply restore viral production in cells lacking glutamine and points to Figure 4B for showing that dimethyl a-KG restores HCMV production to slightly less than that seen in the presence of glutamine. Applicant argues that Chambers does not disclose that a-KG can be used to enhance viral production over levels of virus produced in the presence of glutamine or a method in which virus is grown in a-KG containing media to enhance viral production when compared to virus production in a method of culturing a host cell infected with a virus performed with glutamine-containing media and under conditions appropriate for producing the virus and the absence of a-KG.

Separately, Applicant’s argument is based upon the comparison of an enhancement of viral production in the presence and in the absence of glutamine whereas the claims are directed to an enhancement of viral production in the presence of a-KG relative to the viral production in the absence of a-KG. Thus, the argument is not relevant and the rejection is maintained.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648